WOODSON, J.
(dissenting). — I dissent from the opinion of our learned Commissioner in this case for the reason that in my judgment that clause of section 7201, Revised Statutes 1909, providing that the petition shall be filed in the office of the clerk of the .county court and by him laid before the court at the first term thereafter, is not directory, nor was it intended fpr the benefit of the petitioner for a license to run a dram-shop ; but upon the contrary, in my opinion, the clear design of the Legislature was to give the residents of the community in which it is proposed to operate a saloon, an opportunity to become informed of the facts of the case and present remonstrances against the granting of the license.
If that was not the intention of the Legislature, then why did it declare in the subsequent clause of the same section that all licenses issued in violation of this section should be void? There are but two clauses in the section, and it can hardly be said that the avoiding clause had reference only to the filing of the petition, for the reason that the county court is a court of record, and can only speak through it, and of course it could not act at all unless the petition had been first filed, any more than the circuit court can render a judgment in a cause without a petition filed, stating' the facts constituting the cause of action. Such a judgment of the circuit court, if rendered, would be absolutely null and void, notwithstanding we have no such statute as the one under consideration, declaring such a judgment should be void in such a case. The Constitution would accomplish that effect.
*318So would it accomplish the same effect on the order of the county court granting the license if the county court, under that statute, should grant the license without the petition having been first filed, although the statute had not contained the annulling clause.
I do not mean to state that the Legislature has not the power to confer upon the judges of the county court the authority to issue such a license upon such a petition without it has first been filed; but what I do mean to say is, that the county court, as a court, could not act under that statute unless the petition for the license had first been filed therein as prescribed for by that statute; and if it should so act, without its having been filed, then the order granting the license would be void, without enforcing the nullifying clause of the statute.
If that is true, which in my opinion it is, then, as previously stated, it can hardly be sai'd that the annulling clause of the statute has, to say the least, reference only to the filing part of the clause thereof; but upon the other hand, to give to the nullifying clause of the statute any substantial force and effect, it must be construed to mean just what the Legislature said, namely, that the petition should be first filed, and second that it should lay over until the next term before the court could act upon the petition, and if both of those i equirements were not complied with, the license should be void.
I am therefore of the opinion that the case of State v. Evans, 83 Mo. 319, and State ex rel. Reider v. Moniteau County Court, 45 Mo. App. 387, should be overruled, and that the writ of certiorari should be made permanent.